Citation Nr: 1044136	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of right foot Haglund's deformity and gastrocnemius 
resection.
	
2.  Entitlement to an initial evaluation in excess of 10 percent 
for post-operative residuals of left foot Haglund's deformity and 
gastrocnemius resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from April 1992 to December 1997.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), that in pertinent part, denied service connection 
for post-operative right foot Haglund's deformity and 
gastrocnemius resection and granted service connection for post-
operative left foot Haglund's deformity and gastrocnemius 
resection and assigned a 10 percent evaluation, effective June 
22, 2007.  The matters were previously before the Board in 
January 2010, at which time they were remanded for additional 
development.  The requested development has been completed and 
the claims are again before the Board for further appellate 
review.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates that 
right foot Haglund's deformity and gastrocnemius resection was 
initially demonstrated years after service and has not been shown 
to be causally related to the Veteran's service.

2.  The Veteran's service-connected post-operative residuals of 
left foot Haglund's deformity and gastrocnemius resection, is 
manifested by pain, resulting in moderately severe disability.   
CONCLUSIONS OF LAW

1.  Post-operative right foot Haglund's deformity and 
gastrocnemius resection was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

2.  The criteria for a 20 percent evaluation, but no higher, for 
post-operative residuals of left foot Haglund's deformity and 
gastrocnemius resection, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issue of an increased initial evaluation for 
service-connected post-operative residuals of left foot Haglund's 
deformity and gastrocnemius resection, because the January 2008 
rating decision granted service connection for such disability, 
such claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the evidence 
and the law.  This has been accomplished here as a November 2008 
Statement of the Case (SOC) provided the Veteran with rating 
criteria for foot injuries.  Thus, the appellant has been 
informed of what is needed to achieve a higher schedular rating 
for his service-connected post-operative residuals of left foot 
Haglund's deformity and gastrocnemius resection.

With respect to the service connection issue on appeal, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify by means of a July 2007 letter that informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence and notified that a 
disability rating and effective date will be assigned in event of 
award of any benefit sought per Dingess/Hartman.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, VA and private treatment 
records, and reports of VA examination.  Additionally, the claims 
file contains the Veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues on appeal 
were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case are more 
than adequate, as they are based on detailed and thorough 
physical examinations, and information pertinent to the rating 
criteria was solicited by the VA examiner.  The examiners also 
provided well-supported rationales for their opinions.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination and opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2010).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).
Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Veteran asserts that service connection is warranted for 
post-operative residuals of right foot Haglund's deformity and 
gastrocnemius resection that he contends began while in service.  
However, with respect to an in-service injury or disease, the 
Veteran's service treatment records do not demonstrate that he 
ever complained of, or was treated for right foot abnormality.  
Moreover, the Veteran's May 2009 RO hearing transcript shows that 
the Veteran testified that he did not seek treatment for his 
right foot condition in service because it was the same as his 
left foot condtion and he treated his right foot condition with 
the same medications and mole skin that he was given to treat his 
left foot condition.  The Veteran's May 2010 Travel Board hearing 
transcript also shows that the Veteran testified that his right 
foot started hurting at the same time as his left foot, but that 
although he sought treatment for his left foot, he self-treated 
his right foot with the same mole skin and Motrin that he was 
given to treat his left foot condition.  (Transcript (T.) at page 
(pg.) 4-5.)  

Moreover, no competent clinical evidence of record establishes 
that the Veteran's current post-operative residuals of right foot 
Haglund's deformity and gastrocnemius resection, initially 
demonstrated by the record years after service, is etiologically 
related to any incident of service.  In this regard, the Board 
observes that in November 2007, a VA examiner, after an 
examination of the Veteran and a review of the Veteran's claims 
file, opined that the Veteran's right foot condition was less 
likely related to service because the Veteran did not have any 
record of injury to the right foot and right heel.  Nevertheless, 
a June 2009 VA examination report shows that an examiner, who 
examined the Veteran, but did not review his claims file, opined 
that it was at least as likely as not that the Veteran's right 
foot Haglund's deformity was a service-related condition.  No 
rationale was provided for the opinion.

In weighing all of the medical evidence of record, the Board 
observes that the June 2009 VA examiner, unlike the November 2007 
examiner, did not review the Veteran's service treatment records 
or provide any clinical rationale to support his opinion.  The 
Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  See, Grover v. West, 
12 Vet. App. 109, 112 (1999).  It has also been held that a 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty and that a medical opinion is inadequate when 
unsupported by clinical evidence.  See, Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  See also, Black v. Brown, 5 Vet. App. 177, 
180 (1995).  Thus, the Board finds that the November 2007 VA 
examination report has more probative value than the June 2009 VA 
opinion.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Although the Veteran asserts that his 
current post-operative residuals of right foot Haglund's 
deformity and gastrocnemius resection is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experienced right foot pain in service and has 
experienced right foot pain since service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous evidence 
is for consideration in determining credibility.  Further, the 
Board notes that the service treatment records are devoid of 
objective evidence of identification of any right foot 
abnormality in service, when left foot abnormality was noted.  
Additionally, the Board recognizes that the Veteran testified on 
two occasions that he did not seek treatment for right foot pain 
in service, because he self-diagnosed and treated such condition 
with the same treatment provided by clinicians in service for his 
left foot disability.  However, the Board finds that it would 
have been reasonable for clinicians to have identified a right 
foot abnormality in service, if one had been present, when 
treating a left foot abnormality.  As such, the Board finds that 
the assertions by the Veteran as to continuity of symptomatology 
of his right foot Haglund's deformity since service are less than 
credible as such assertions are contradicted by negative 
contemporaneous evidence.  

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's post-operative 
residuals of right foot Haglund's deformity and gastrocnemius 
resection is related to any incident of service, and in the 
absence of demonstration of continuity of symptomatology of these 
such disability since service, the Board finds that the negative 
evidence of record, including the November 2007 VA opinion, is of 
greater probative value than the Veteran's statements in support 
of his claims.  The Board finds that the Veteran's initial 
demonstration of such disability years after his discharge from 
service, to be too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In conclusion, for all of the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for post-operative 
residuals of right foot Haglund's deformity and gastrocnemius 
resection, and it must be denied.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (2010).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2010).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2010); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra- schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability, and incoordination.  38 C.F.R. § 4.45 (2010).  See  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5284 provides for a 10 percent rating for 
moderate foot injury, a 20 percent rating for moderately severe 
foot injury and a 30 percent rating for severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

As a general matter, the Board observes that the words "slight," 
"moderate," and "severe" as used in the various diagnostic codes 
are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

The Veteran asserts that an evaluation in excess of 10 percent is 
warranted for post-operative residuals of left foot Haglund's 
deformity and gastrocnemius resection.  At the outset, the Board 
observes that service connection for the disability at issue has 
been established effective from June 22, 2007.

The Veteran's post-operative residuals of left foot Haglund's 
deformity and gastrocnemius resection symptomology is currently 
assigned a 10 percent evaluation under 38 C.F.R. § 4.72, 
Diagnostic Code 5284 pertaining to other foot injuries.  In order 
to achieve the next higher, 20 percent evaluation, the Veteran's 
symptomology must be moderately severe in nature.

The record reflects that the Veteran's left foot has been 
examined on several occasions between 2007 and 2009, including 
for compensation and pension purposes.  Specifically, on VA 
examination in July 2007, the Veteran complained of experiencing 
left foot pain and that he had flare ups when he walked longer 
distances or when he stood upright for a long time.  He also wore 
a special orthosis to relieve the foot pain.  The Veteran, who 
was followed by a podiatrist, had a prescription for Demerol 
tablets, which he took one tablet by mouth three times per day as 
needed for pain.   On physical examination, the examiner reported 
that the Veteran had painful but full range of motion in the left 
ankle joint.  During repetitive motion in the left ankle joint, 
the Veteran had increased pain, easy fatigability, and lack of 
endurance, but no change of range of motion.  The pain in the 
left ankle and foot started from dorsiflexion of 15 degrees and 
plantar flexion of 30 degrees.  There was no deformity after the 
surgery was performed.  The Veteran had normal longitudinal arch 
of the left foot.  There were no callosities of the plantar skin.  
The Veteran had full range of motion in the metatarsal phalangeal 
joints from one to five in the left foot.  There was good 
alignment of the Achilles tendon before and after weight-bearing.  
During repetitive motion, in the left foot, like walking, the 
Veteran had increased pain, easy fatigability, lack of endurance, 
but not change of motion.  There was also a well-healed, small 
surgical scar over the medial dorsal calcaneus.

On VA examination in June 2009, the Veteran rated his left foot 
pain as constantly a 7, on a scale of 1 to 10.  When his 
methadone (which he took 10 milligrams four times a day) wore 
off, he rated his pain as a 10 on a scale of 1 to 10.  The 
Veteran was concerned that he would not be able to do normal 
activities of daily living and may even have to quit work at some 
point in time.  The Veteran indicated that he had had to give up 
many of the activities that he had done prior to the worsening of 
his Haglund's deformity, including not being able to coach 
sports.  The Veteran indicated that he barely got through his 
shifts at work (where he was a shift supervisor and worked 12 -
hour shifts 7 out of 14 days) because of the discomfort and pain 
and used his days off to rest so that he could go back to work.  
He had been fitted for tennis shoes and boots and tried to 
elevate his legs as much as he could to take the pressure off of 
his feet.  The pain was worse when he stood barefoot, especially 
on a hard floor.  The Veteran reported that during and after a 
flare-up (including leg cramps and cramps in the arches of his 
feet) he had such severe discomfort that he felt weak and 
incoordinated.  He had trouble ambulating and he needed to sit 
and rest, sometimes for a few minutes to several hours, as well 
as doing stretching.  Flare-ups were also worse when he drove or 
sat for an extended period of time.  The Veteran stated that he 
had had five episodes so far that year where he had to miss work 
because of severe pain.   He indicated that he could only stand 
for approximately 15 minutes and maybe walk at most 200 yards and 
then he had to take a rest.  On physical examination the 
Veteran's Achilles tendons were tender to touch and he was 
acutely tender to palpation of the heel.  He had 5 degrees 
Achilles deviation on the left without weight-bearing and 6 
degrees on the left with weight bearing.  There was no evidence 
of halgus valgus.  The metatarsal phalangeal joint was fully 
mobile and there was 7 degrees middle angulation on the left 
great toe.  There was no evidence of hammertoes or corns.  There 
did not appear to be any forefoot misalignment.  The Veteran had 
much difficulty ambulating and walked in a somewhat stilted 
fashion.  He seemed to bear more weight on the front of his foot 
versus the heel and had a somewhat swinging gait, trying to 
protect his heels.  The Veteran also had a well-healed scar on 
the posterior heel area and in the distal calf area, midline, 
consistent with his previous surgical intervention.

In weighing the clinical evidence of record, the Board concludes 
that the Veteran's foot symptomology more nearly approximates the 
criteria for a higher, 20 percent evaluation under Diagnostic 
Code 5284, which is assigned for moderately severe symptomology.  
In this regard, the Board acknowledges that clinical evidence of 
record does not demonstrate that the Veteran's left foot displays 
limitation of motion or Haglund deformity.   However, the VA 
examination reports show that the Veteran has been fitted by VA 
for special orthosis--tennis shoes and boots, to help relieve the 
foot pain and that he had difficulty ambulating.  The VA 
examination reports also show that the Veteran has indicated that 
he constantly experienced left foot pain on a daily basis, which 
he rated as between a 7 and 10, both with and without the 
methadone that he took 4 times per day.  The evidence also shows 
that the Veteran's left foot symptomology flare-ups were worse 
when he sat or drove for long periods, he could only stand for 
approximately 15 minutes and maybe walk at most 200 yards before 
having to rest, and he experienced leg cramps and cramps in the 
arches of his feet multiple times day, which lasted anywhere from 
a few minutes to several hours.  Additionally, VA examiners 
indicated that the Veteran's Achilles tendons were tender to 
touch, he was acutely tender to palpation of the heel and had 5 
degrees Achilles deviation on the left without weight-bearing and 
6 degrees on the left with weight bearing.  The record also 
demonstrates that on physical examination of the left foot, the 
Veteran had increased pain, easy fatigability, lack of endurance 
while walking as well as during repetitive motion testing.

Thus, based on the clinical findings of record and with 
resolution of doubt in the Veteran's favor, the Board finds that 
competent evidence of record supports a finding for an increased 
evaluation, from 10 percent disability to 20 percent disabling, 
for post-operative residuals of left foot Haglund's deformity and 
gastrocnemius resection under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board does not find that the objective clinical findings, nor 
the Veteran's complaints, are consistent with severe foot injury 
so as to warrant a 30 percent rating under Diagnostic Code 5284.  
In this regard, the Board notes that the Veteran is able to work 
a 12-hour shift on his feet, albeit with significant pain.  
Additionally, he remains able to ambulate, albeit with 
difficulty.

The Board has considered whether the Veteran is entitled to a 
higher evaluation under any other applicable diagnostic codes.  
However, application of Diagnostic Code 5273 is not appropriate 
as there is no competent evidence of malunion of the os calcis or 
astragalus.  Similarly, Diagnostic Codes 5272 and 5274 do not 
apply because there is no evidence of ankylosis of the 
subastragalar or tarsal joint or evidence that the Veteran has 
undergone an astragalectomy of either foot. 

The record also shows that the Veteran exhibits bilateral lower 
extremity neurological symptomatology, including tarsal tunnel 
syndrome and/or peripheral neuropathy.  However, the Board 
observes that in a March 2009 rating decision, the RO determined 
that such conditions were not due to the Veteran's Haglund's 
deformity and gastrocnemius resection.  Therefore, the Board 
finds that a separate evaluation is not warranted under any 
diagnostic code pertaining to neurological impairment.

Also, as noted above, the record shows that the Veteran has left 
heel and calf scars as a result of his left foot Haglund's 
deformity and gastrocnemius resection.  However, the clinical 
evidence does not show that they are tender, painful, unstable or 
otherwise symptomatic such that separate compensable ratings 
would be warranted under 38 C.F.R. § 4118, DCs 7803, 7804, or 
7805 (2010).

Therefore, in light of the clinical findings of record and the 
Veteran's own lay reports of pain, weakness, cramping, lack of 
endurance, the Board finds that the 20 percent disability 
evaluation granted in this decision adequately compensates the 
Veteran for the pain and functional loss he experiences when 
using his left foot.  As the Veteran's disability picture has 
remained fairly stable throughout the rating period on appeal, 
the Board concludes that staged ratings are not for application.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has resolved all reasonable doubt in the Veteran's 
favor and has considered whether a higher evaluation can be 
granted under other potentially applicable diagnostic codes.  
However, the preponderance of the evidence is against assignment 
of a higher evaluation.

Extraschedular Consideration

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude the 
use of the regular rating schedule.


ORDER

Entitlement to service connection for post-operative residuals of 
right foot Haglund's deformity and gastrocnemius resection is 
denied.

Entitlement to an evaluation of 20 percent, but not higher, for 
post-operative residuals of left foot Haglund's deformity and 
gastrocnemius resection is granted, subject to the applicable law 
governing the award of monetary benefits.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


